DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.  Claims 1-4, 6-9, and 11-13 are pending.

Response to Arguments
The objection to Claim 11 is withdrawn.

Applicant argues that Li (US 2017/00563604) does not teach increasing display brightness but only calculating backlight set values which are only related to the actual display brightness.

The Examiner respectfully disagrees.  Li teaches setting actual display brightness levels, at least initially, at either the reference level or the modified (higher) reference level based on orientation of the ambient light sensor.

setting an actual backlight brightness of the backlighted display screen to the reference backlight brightness level; and when it is detected that the light sensor faces away from the light source, setting the actual backlight brightness of the backlighted display screen at a level different from the reference backlight brightness level (emphasis added).


The remainder of Applicant’s arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Manyam (US 9,495,915) in view of Huppi (US 2014/0104241) and Li (US 2017/0053604).  All reference is Manyam unless otherwise indicated,

Regarding Claim 1 (Currently Amended), Manyam teaches a display device comprising: 
an electrophoretic display panel [col. 4 lines 47-53, “the display 204 comprises an electronic paper display, such as those made by E Ink Corporation of Cambridge, Mass.  The display 204 may also include the front light assembly 116:];
a front light module [fig. 3 @116] disposed over the electrophoretic display panel [col. 6 lines 58-65, “the display assembly 200 is configured with the light piping 120 configured on a front side of the display 204”]: 
an ambient light sensor [col. 4 lines 62-67, “the eBook reader device 200 also includes a light sensor 218 to measure light intensity of ambient light.  The light sensor 218 (i.e., a photodetector) is a sensor capable of measuring light and generating a signal that may be converted to a light intensity or light value that is representative of the amount of light visible in a particular direction or space”] adjacent to the electrophoretic display panel [fig. 2 @218] and configured to sense ambient light illumination; and
a processor [fig. 1 @106] configured to increase brightness of the electrophoretic display panel [col. 9 lines 40-42, “The device driver 112 may also adjust an intensity of the lights 118”], wherein 
the brightness of the electrophoretic display panel is increased through the front light module [col. 9 lines 40-42, “The device driver 112 may also adjust an intensity of the lights 118 “] when the ambient light illumination is less than [alternate limitation not addressed] or equal to a set value [set value is construed as the previous ambient light measurement, col. 9 lines 40-50, “when the measured level of ambient light has decreased since a previous measurement, then the display driver 112 may … turn on and/or increase an intensity of the lights 118”], 
a motion sensor configured to sense a vector change of the display panel and a vector perpendicular to the display panel; a use sensing module configured to sense a use signal of the display panel; the brightness of the display panel is increased when the vector change and the use signal is received, the vector is greater than or equal to zero,
Huppi teaches a motion sensor [fig. 12 @416] configured to sense a vector change [¶0042, “the accelerometer 46 is able to detect a movement including an acceleration or de-acceleration of the wireless device”] and a vector [¶0042, “accelerometer 46 may generate X, Y and Z axis vector information when the accelerometer 46 detects that the portable device is moved”], and 
a use sensing module [touch panel] configured to generate a use signal of the display panel [¶0086, “FIG. 11E shows an embodiment of the present inventions in which data relating to location of a device and data relating to touches on a touch input panel of the device are analyzed to determine whether to adjust a setting of the device”]
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate a motion sensor that measures x, y and z axis acceleration after detecting movement and determine if the movement represents use, as taught by Huppi, into the display device taught by Manyam, in order to reduce power consumption by detecting the device orientation only after an indicator (movement) is detected that could lead to a new orientation
Manyam in view of Huppi does not teach the vector is measured perpendicular to the display panel; a use module configured to receive the use signal; the brightness of the display panel is increased when, the vector change and the use signal is received, and the vector is greater than or equal to zero
Li teaches a vector is measured perpendicular to a display panel [fig. 2D @y, ¶0033, “The y axis is perpendicular to the display plane of the electronic device, the positive axis of the y-axis may point from the side of the display screen (front face of the electronic device, for example) and away from the electronic device and the xz plane”]; 
a use module configured to receive the use signal [¶0041, “the electronic device may further detect in step 203 whether it is being actively used by the user”];
the brightness of the display is increased [fig. 2 @206, ¶0022, “The display brightness may be adjusted upward if the electronic device detects that the light sensor is facing sway from the major light sources”; ¶0006, “when … the light sensor faces away from the light source, setting the actual backlight brightness of the backlighted display screen at a level different from the reference backlight brightness level”, fig. 2A @205 teaches the new level to which the brightness is set is higher than the original reference brightness”] when
a vector change [Huppi: ¶0042 teaches movement is detected causing the vector for Li: fig. 2A @202] to be measured;] and
a use signal [Huppi: ¶0086 touch input] is received [fig. 2A @203 is yes],
the vector is greater than or equal to zero [fig. 2A @202 is yes; ¶0033, “When the gravity acceleration direction is towards the positive axis of the y-axis, it may be determined that the positive y axis is pointing to the same direction as the gravity, i.e., the measurement plane faces downward”, ¶0030, “The electronic device detects an orientation of the measurement plane using a gravity sensor and determines whether 
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate the concepts of correcting display brightness for ambient light sensor position and device use before increasing brightness, as taught by Li, into the display device and method taught by Manyam in view of Huppi in order to correct display brightness based on device orientation and reduce power consumption by requiring the device to be in use when the orientation indicates a higher display brightness is required  (Li: ¶0042).

Regarding Claim 2 (Original), Manyam in view of Huppi and Li teaches the display device of Claim 1, wherein 
the use sensing module comprises a touch sensing unit, an operation sensing unit [Huppi: ¶0037, “ input device 36 may include, for example, buttons, switches, dials, sliders, keys or keypad, navigation pad, touch pad, touch screen, and the like”] or a combination thereof [alternative limitations not addressed]

Regarding Claim 3 (Original), Manyam in view of Huppi and Li teaches the display device of Claim 2, wherein
the operation sensing unit comprises a keyboard, a mouse, an operation key [Huppi: ¶0037, “ input device 36 may include, for example, buttons, switches, dials, sliders, keys or keypad, navigation pad, touch pad, touch screen, and the like”]

Regarding Claim 6 (Original), Manyam in view of Huppi and Li teaches the display device of Claim 1, wherein 
the electrophoretic display panel [fig. 1 @110], the motion sensor [Li: fig. 54 @522 is electrically connected to 518], the use sensing module [Huppi: fig. 6 @105 is electrically connected to 103], and the ambient light sensor [fig. 1 @130] are electrically connected to the processor [fig. 1 @120].

Regarding Claim 7 (Currently Amended), Manyam teaches a method of controlling screen brightness of a display device, comprising:
an electrophoretic display panel [col. 4 lines 47-53, “the display 204 comprises an electronic paper display, such as those made by E Ink Corporation of Cambridge, Mass.  The display 204 may also include the front light assembly 116:]; 
increasing brightness of the electrophoretic display panel through a front light module [col. 9 lines 40-42, “The device driver 112 may also adjust an intensity of the lights 118 “] when the ambient light illumination is less than or [alternate limitation not addressed] equal to a set value [set value is construed as the previous ambient light measurement, col. 9 lines 40-50, “when the measured level of ambient light has decreased since a previous measurement, then the display driver 112 may … turn on and/or increase an intensity of the lights 118”]; 
an ambient light sensor [col. 4 lines 62-67, “the eBook reader device 200 also includes a light sensor 218 to measure light intensity of ambient light.  The light sensor 218 (i.e., a photodetector) is a sensor capable of measuring light and generating a signal that may be converted to a light intensity or light value that is representative of the amount of light visible in a particular direction or space”] configured to sense ambient light illumination
Manyam does not teach sensing a vector change of the display panel using a motion sensor; sensing a vector perpendicular to display panel using the motion sensor when the vector change is received; sensing ambient light illumination when the vector is greater than or equal to zero; and increasing brightness of the display panel when the vector change is received, and the vector is greater than or equal to zero
Huppi teaches sensing a vector change of the display panel [movement] using a motion sensor [¶0042];
sensing a vector using the motion sensor when the vector change is received [¶0042, “accelerometer 46 may generate X, Y and Z axis vector information when the accelerometer 46 detects that the portable device is moved”]
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate a motion sensor that measures x, y and z axis acceleration after detecting movement, as taught by Huppi, into the display device taught by Manyam, in order to reduce power consumption by detecting the device orientation only after an indicator (movement) is detected that could lead to a new orientation
does not teach the vector is sensed perpendicular to the display panel; sensing ambient light illumination when the vector is greater than or equal to zero; and increasing brightness of the display panel when the vector change is received, and the vector is greater than or equal to zero
Li teaches the vector is sensed perpendicular to the display panel [fig. 2D @y, ¶0033, “The y axis is perpendicular to the display plane of the electronic device, the positive axis of the y-axis may point from the side of the display screen (front face of the electronic device, for example) and away from the electronic device and the xz plane”];
sensing ambient light illumination [fig. 1 @101] when the vector is greater than or equal to zero [fig. 1 @102 is yes; ¶0033, “When the gravity acceleration direction is towards the positive axis of the y-axis, it may be determined that the positive y axis is pointing to the same direction as the gravity, i.e., the measurement plane faces downward”, ¶0030, “The electronic device detects an orientation of the measurement plane using a gravity sensor and determines whether the measurement plane faces a direction of the ambient light source, wherein the direction of the ambient light source is a default direction”,  ¶0034, “The direction of the light source may be a default direction. For example, the light source may be assumed to be above the electronic device”]; and 
increasing brightness of the display panel [fig. 1 @104] when the vector change is received [Huppi: teaches vector change causes the vector to be measured], and the vector is greater than or equal to zero [fig. 1 @102 is YES]
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate the concepts of correcting display brightness for ambient 

Regarding Claim 8 (Previously Presented), Manyam in view of Huppi and Li teaches the method of Claim 7, further comprising
continuously sensing the vector change [Huppi teaches sensing the vector change triggers measurement of the vector.  In order calculate the value of the vector the vector change (movement) must be continuously sensed] when the vector perpendicular to the electrophoretic display panel is less than zero [Huppi: ¶0042, “accelerometer 46 may generate X, Y and Z axis vector information when the accelerometer 46 detects that the portable device is moved”]

Regarding Claim 9 (Previously Presented), Manyam in view of Huppi and Li teaches the teaches the method of Claim 7, further comprising
continuously [to detect when the motionless device moves, the sensing must be continuous] sensing the vector change [Huppi: ¶0042, “accelerometer 46 may generate X, Y and Z axis vector information when the accelerometer 46 detects that the portable device is moved”] when the ambient light illumination is greater than a set value [Huppi teaches continuously sensing the vector change without regard for ambient light illumination, which includes continuously sensing the vector change when the ambient light illumination is greater than a set value].  

Claim 11 (Currently Amended), Manyam teaches a method of controlling screen brightness of a display device, comprising:
an electrophoretic display panel [col. 4 lines 47-53, “the display 204 comprises an electronic paper display, such as those made by E Ink Corporation of Cambridge, Mass.  The display 204 may also include the front light assembly 116:]; 
increasing brightness of the electrophoretic display panel through a front light module [col. 9 lines 40-42, “The device driver 112 may also adjust an intensity of the lights 118 “] when the ambient light illumination is less than or [alternate limitation not addressed] equal to a set value [set value is construed as the previous ambient light measurement, col. 9 lines 40-50, “when the measured level of ambient light has decreased since a previous measurement, then the display driver 112 may … turn on and/or increase an intensity of the lights 118”]; 
an ambient light sensor [col. 4 lines 62-67, “the eBook reader device 200 also includes a light sensor 218 to measure light intensity of ambient light.  The light sensor 218 (i.e., a photodetector) is a sensor capable of measuring light and generating a signal that may be converted to a light intensity or light value that is representative of the amount of light visible in a particular direction or space”] configured to sense ambient light illumination
Manyam does not teach sensing a use signal of the display panel using a use sensing module; sensing a vector perpendicular to display panel using the motion sensor when the use signal is received; sensing ambient light illumination when the vector is greater than or equal to zero; and increasing brightness of the display panel when the use signal is received, and the vector is greater than or equal to zero
Huppi teaches sensing a use signal of the display panel using a use sensing module [¶0086, “FIG. 11E shows an embodiment of the present inventions in which data relating to location of a device and data relating to touches on a touch input panel of the device are analyzed to determine the users intent and whether to adjust a setting of the device”, location data is movement data integrated over time]
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate a module to receive inputs from various sensors and analyze the input data to determine the users intent, as taught by Huppi, into the display device taught by Manyam, in order to automatically adjust device parameters to improve the user-device interface
Manyam in view of Huppi does not teach sensing a vector perpendicular to the electrophoretic display panel using a motion sensor when the use signal is received; sensing ambient light illumination when the vector perpendicular to the electrophoretic display panel is greater than or equal to zero; and increasing brightness of the display panel when the use signal is received, and the vector perpendicular to the display panel is greater than or equal to zero
Li teaches sensing a vector perpendicular to the electrophoretic display  [fig. 2D @y, ¶0033, “The y axis is perpendicular to the display plane of the electronic device, the positive axis of the y-axis may point from the side of the display screen (front face of the electronic device, for example) and away from the electronic device and the xz plane”] panel using a motion sensor [¶0033] when the use signal is received 
sensing ambient light illumination [fig. 2A @201] when the vector is greater than or equal to zero [fig. 2A @202 is yes; ¶0033, “When the gravity acceleration direction is towards the positive axis of the y-axis, it may be determined that the positive y axis is pointing to the same direction as the gravity, i.e., the measurement plane faces downward”, ¶0030, “The electronic device detects an orientation of the measurement plane using a gravity sensor and determines whether the measurement plane faces a direction of the ambient light source, wherein the direction of the ambient light source is a default direction”,  ¶0034, “The direction of the light source may be a default direction. For example, the light source may be assumed to be above the electronic device”]; and 
increasing brightness of the display panel [fig. 2A @206] when the use signal is received [fig. 2A @203 is YES; Huppi: teaches movement causes the vector to be measured], and the vector is greater than or equal to zero [fig. 2A @is YES]
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate the concepts of correcting display brightness for ambient light sensor position and checking if device is used before increasing brightness, as taught by Li, into the method taught by Manyam in view of Huppi in order to correct display brightness based on device orientation and reduce power consumption by requiring the device to be in use when the sensor orientation indicates the display brightness is low (Li: ¶0042).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manyam in view of Huppi, Li, and Cho (US 2014/0375702).  All reference is Manyam unless otherwise indicated.

Regarding Claim 12 (Previously Presented), Manyam in view of Huppi and Li teaches the method of Claim 11, further comprising 
sensing the use signal [Huppi: ¶0086 teaches touch panel generates use signal]  
Manyam in view of Huppi and Li does not teach continuously sensing for touch input when the vector perpendicular to the electrophoretic display panel is less than zero
Cho teaches continually sensing for touch input [¶0075, “the user input may include a specific touch input pattern on the display unit.  More specifically, the user input may be a continuously sensed specific touch input pattern”] when the vector perpendicular to the electrophoretic display panel is less than zero [Cho teaches continuously sensing for a touch input without regard to the device orientation which includes continuously sensing for touch input when the device is oriented such that the vector is a negative value]
Before the application was filed it would have been obvious  to one of ordinary skill in the art to incorporate the concepts of continuously monitoring a sensor for input, as taught by Cho into the method taught by Manyam in view of Huppi and Li in order to provide a means of controlling the electronic device when it is in a state that all sensors except the touch sensors are turned off in a power savings mode. 

Regarding Claim 13 (Previously Presented), Manyam in view of Huppi and Li teaches the method of Claim 11 further comprising 
sensing the use signal [Huppi: ¶0086 teaches touch panel generates use signal]  
Manyam in view of Huppi and Li does not teach continuously sensing for touch input when the ambient light illumination is greater than a set value 
Cho teaches continually sensing for touch input [¶0075, “the user input may include a specific touch input pattern on the display unit.  More specifically, the user input may be a continuously sensed specific touch input pattern”] when the ambient light illumination is greater than a set value [Cho teaches continuously measuring the use signal without regard for ambient light illumination, thereby teaching continuously sensing the use signal when the ambient light illumination is greater than a set value].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Manyam in view of Huppi, Li, and Han (US 2019/0333475).  All reference is to Manyam unless otherwise indicated.

Regarding Claim 4 (Original), Manyam in view of Huppi and Li teaches the display device of Claim 1
 a display panel disposed beneath or laterally adjacent to the electrophoretic display panel, and the display panel being another electrophoretic display panel or a liquid crystal display panel 
Han teaches a display panel [fig. 7 @Second Display Area (¶0077 teaches transparent display)] disposed beneath or laterally adjacent [fig. 7 illustrates laterally adjacent] to the electrophoretic display panel [fig. 7 @First Display Area], and
the display panel being another electrophoretic display panel or a liquid crystal display panel [¶0067 teaches transparent display is a liquid crystal display]
	Before the application was filed it would have been obvious to one of ordinary skill in the art to combine the display panels taught by Han with the display device taught by Manyam in view of Huppi and Li, in order to reduce power consumption by displaying simple content such as text on a low power electronic ink display content that requires colors or complex motion on the relatively power hungry LCD display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/           Examiner, Art Unit 2694